Citation Nr: 0121327	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses in connection with left knee surgery at the Maine 
Medical Center on July 23, 1997.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1984 to April 
1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1997 decision by the VA Medical Center (VAMC) in 
Togus, Maine, that denied payment of or reimbursement for 
medical expenses in connection with left knee surgery at the 
Maine Medical Center on July 23, 1997.  In November 1999, the 
case was remanded to the RO in order to provide the veteran 
with a requested hearing before a Member of the Board 
traveling to the RO (Travel Board hearing) and for 
association of the VAMC administrative records concerning the 
veteran's claim with the claims folder.  In June 2001, the 
veteran testified at a video conference before the 
undersigned.

The veteran also appealed a February 2000 RO rating decision 
that denied increased evaluations for right and left knee 
disorders (each rated 10 percent).  A November 2000 RO rating 
decision increased the evaluation for the right knee 
disability from 10 to 20 percent and denied an increased 
rating for the left knee disability.  In correspondence dated 
in February 2001 and at the June 2001 video conference, the 
veteran withdrew his appeals for increased evaluations for 
the right and left knee disabilities.  Hence, these issues 
are not for appellate consideration.  38 C.F.R. § 20.204 
(2000).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001) redefined 
VA's duty to assist a veteran in the development of a claim.  
In this case, there is an additional VA duty to assist the 
veteran in the development of his claim for payment of or 
reimbursement for medical expenses in connection with left 
knee surgery at the Maine Medical Center on July 23, 1997.

A review of the record shows that the veteran's VAMC 
administrative records have still not been associated with 
the appellate record.  The facts section in the statement of 
the case reveals that the VAMC Clinic Director reviewed a 
consult request on July 11, 1997, and denied the veteran's 
request for surgery at a non-VA facility; that a denial 
letter was sent to the veteran on July 22, 1997; and that a 
notice of disagreement was received from the veteran on 
August 5, 1997.  A review of the appellate record does not 
show the presence of these documents.  Due process requires 
that this evidence be included in the appellate record.  
38 C.F.R. § 3.103(d) (2000).  The cover letter normally used 
to send the statement of the case is not in the appellate 
record.  Nor does the VA Form 9 dated on August 31, 1998, 
have a date stamp showing the date of receipt of this 
document.  This evidence should be included in the appellate 
record in order for the Board to determine whether the 
veteran filed a timely appeal with the issue being considered 
in this case.  38 C.F.R. § 20.302 (2000).

In the VA Form 9 dated on August 31, 1999, the veteran 
expresses a desire to appeal all issues listed in the 
statement of the case and supplemental statement of the case 
sent to him.  However, there appears to be some confusion 
regarding this matter as the record does not show that a 
supplemental statement of the case was sent to the veteran 
before August 31, 1999.  The veteran should be asked to 
clarify this statement in order to insure that he receives 
due process.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should associate the VAMC 
administrative file and the above-noted 
missing information concerning the 
veteran's appeal for payment of or 
reimbursement for medical expenses in 
connection with left knee surgery at the 
Maine Medical Center on July 23, 1997, 
with the appellate record.

2.  If the VAMC administrative file and 
the above-noted missing information is 
not available, a written explanation for 
the unavailability of this information 
should be prepared for inclusion in the 
appellate record.

3.  The veteran should be asked to 
explain his statement in the above-noted 
VA Form 9 and notified of his right to 
submit additional evidence.  The RO 
should assist him in obtaining any 
relevant evidence.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (West Supp. 2001) are 
fully complied with and satisfied.  

5.  If additional evidence is received, 
the VAMC should review the veteran's 
claim.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




